Citation Nr: 0504263	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  95-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran had 12 years, 3 months, and 17 days of active 
service, including service from December 1961 to April 1965, 
and from July 1965 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO, among other 
things, denied service connection for a skin disability due 
to exposure to herbicides.  

In February 2001, the Board remanded the veteran's claim to 
the RO for additional development.  


REMAND

The veteran contends that his skin disability is attributable 
to Agent Orange exposure during his military service in 
Vietnam.  

In its February 2001 remand, the Board requested that the 
veteran be afforded a VA skin examination to determine the 
exact etiology of any diagnosed skin disability, to include 
whether it could be traced to the veteran's in-service 
exposure to Agent Orange.  Thereafter, it was noted in a 
September 2002 report that the examination had been cancelled 
because of an undelivered notification.  In a statement to 
the RO and in a Report of Contact, both dated in October 
2002, the veteran indicated that he had missed the VA 
examination because he had temporarily moved to Florida to 
care for his father, and that he no longer used his post 
office box address in Pennsylvania.  He provided his address 
in Florida.  In an October 2002 letter to the veteran at his 
Florida address, the RO instructed him to inform the RO when 
he would be able to report for an examination in 
Pennsylvania.  The veteran replied in November 2002 that he 
would be in Pennsylvania from December 16 to December 24, 
2002.  He asked to be examined at that time.  It does not 
appear that the RO thereafter took action to have an 
examination scheduled.

In a December 2004 written argument to the Board, the 
veteran's representative argued that the veteran should be 
afforded another VA examination because the RO failed to 
notify the appellant of the consequences of any failure to 
report for the scheduled VA examination in September 2002 and 
that he had good cause for missing the examination because he 
was taking care of his father.  The veteran's representative 
also asked that the claims file be transferred to the 
jurisdiction where the veteran resides, if he has moved away 
from Pennsylvania.  The Board notes that 38 C.F.R. § 3.655 
(2004) provides that, when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with a claim for increase, the claim shall be denied.  Under 
the circumstances, especially because the veteran did 
everything the RO asked of him regarding the re-scheduling of 
an examination, the Board finds that the veteran should be 
afforded another opportunity to report for a VA examination. 

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The implementing regulations are applicable to the 
veteran's service connection claim.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims file reveals that the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice for his service connection claim.  Thus, 
on remand, the RO should therefore ensure that the veteran is 
advised as to what is required to substantiate his claim for 
service connection for skin disability due to herbicide 
exposure.  He should be told what is required of him and what 
VA will yet do to assist him.

This case is REMANDED to the RO for the following actions:

1.  The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004) with respect to his claim for 
service connection for skin disability 
due to exposure to herbicides.  If 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  The veteran should 
be given an opportunity to obtain them.  
All other notification actions required 
by the VCAA with respect to the service 
connection claim should be taken, 
including notice to the veteran of the 
information or evidence needed to 
substantiate his claim and what he should 
yet provide, as well as the information 
or evidence the RO will yet obtain.  The 
veteran should be told to submit all 
pertinent evidence in his possession.

2.  The RO should make all reasonable 
attempts to find the veteran, to include 
enlisting the aid of the veteran's 
representative.  If after all efforts by 
the RO and the veteran's representative 
it is determined that the veteran is 
currently residing in Pennsylvania, then 
he should be scheduled for a VA 
examination at a local VA Medical Center 
within the jurisdiction of the RO.  A 
copy of the letter informing him of the 
date, time, and place of the examination 
should be associated with the claims 
folder.  The veteran should be informed 
that an examination is necessary to 
evaluate his claim, and that a failure to 
report for a scheduled examination, 
without good cause, could result in the 
claim being adjudicated on the available 
record.  38 C.F.R. § 3.655.  

3.  The VA examination should be 
conducted by a dermatologist, if 
feasible.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiner.  Based on a 
review of the record and the examination, 
the examiner should provide an opinion as 
to medical probabilities that any 
diagnosed skin disability is due to 
herbicide exposure in service.  The 
rationale for the examiner's opinions 
should be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, then 
the examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion(s) already of record. If no 
disability traceable to herbicide 
exposure is found, this should be 
affirmatively stated, with an explanation 
for this conclusion.  

(If the veteran is currently residing 
outside the bounds of the RO's 
jurisdiction, then the claims folder 
should be transferred to the RO where the 
veteran resides so that the VA 
examination can be scheduled in 
accordance with the instructions in the 
preceding paragraph.)  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim for service 
connection for a skin disability due to 
exposure to herbicides.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

